Exhibit 10.2
 
 
FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
 
This First Amendment to Revolving Credit Agreement (this “Amendment”), made as
of August 23, 2013, among CORENERGY INFRASTRUCTURE TRUST, INC. a Maryland
corporation (“Borrower”), any guarantors which may become signatory thereto
(“Guarantors”), KEYBANK NATIONAL ASSOCIATION, a national banking association
(“KeyBank”), and the other financial institutions party to the Credit Agreement
as lenders (each individually a “Lender” and collectively, “Lenders”), and
KEYBANK NATIONAL ASSOCIATION, as Agent for the Lenders (in such capacity,
“Agent”).
 
W I T N E S S E T H:
 
WHEREAS, Borrower, Guarantors, Lenders and Agent entered into that certain
Revolving Credit Agreement dated as of May 8, 2013 (the “Credit Agreement”),
pursuant to which Lenders established a revolving credit facility for the
benefit of Borrower; and
 
WHEREAS, Borrower has requested that certain terms of the Credit Agreement be
modified and amended as hereinafter set forth; and
 
WHEREAS, Lenders and Agent have agreed to such amendments as set forth herein,
subject to the terms and conditions hereinafter set forth;
 
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties to this
Amendment hereby agree that all capitalized terms used but not defined herein
shall have the meanings ascribed thereto in the Credit Agreement, and hereby
further agree as follows:
 
1.           Amendments to §1.1 of the Credit Agreement.  Section 1.1 of the
Credit Agreement, Definitions, is hereby modified and amended as follows:
 
(a)           The following new definitions are added in proper alphabetical
sequence:
 
Collateral Assignment of EIP Collateral.  That certain Collateral Assignment of
Beneficial Interest and Asset Purchase Agreement executed by Borrower in favor
of Agent for the benefit of Lenders in respect of the EIP Collateral, which
shall be in form and substance satisfactory to Agent.
 
EIP Asset Purchase Agreement.  That certain Asset Purchase Agreement dated
November 1, 2012 among the EIP Trustee, Borrower and PSNM, as it may be modified
or amended from time to time.
 
EIP Collateral.  Collectively, (i) Borrower’s beneficial interest under the EIP
Trust Agreement and the Trust Estate as defined in the EIP Trust Agreement, and
(ii) Borrower’s rights and remedies with respect to the EIP Asset Purchase
Agreement, all as more particularly described in the Collateral Assignment of
EIP Collateral.
 

 
 

--------------------------------------------------------------------------------

 



EIP Lease.  That certain Amended and Restated Lease dated as of September 1,
1993 between the EIP Trustee, as Lessor, and PSNM, as Lessee, as modified and
amended.
 
EIP Trust Agreement.  That certain Trust Agreement dated as of January 2, 1985
between Borrower (as assignee of General Foods Credit Corporation), as Owner
Participant, and the EIP Trustee, as modified and amended.
 
EIP Trustee.  U.S. Bank National Association (as the ultimate successor The
First National Bank of Boston), in its capacity as Owner Trustee under the EIP
Trust Agreement.
 
First Amendment.  The First Amendment to Revolving Credit Agreement dated
August 23, 2013, which amends this Agreement.
 
PSNM.  Public Service Company of New Mexico, a New Mexico corporation
 
(b)           The definition of “Borrowing Base” is amended by deleting the
second sentence thereof in its entirety and inserting the following in lieu
thereof:
 
“The percentage applicable to each Borrowing Base Asset shall be determined by
the Required Lenders, and such percentage once determined shall not be reduced
by the Required Lenders unless there is a material adverse change with respect
to the value of such Borrowing Base Asset as reasonably determined by the
Required Lenders.”
 
(c)           The definition of “Borrowing Base Assets” is deleted in its
entirety and the following definition is inserted in lieu thereof:
 
Borrowing Base Assets.  As of any date of determination, Eligible Assets and
Eligible Mortgages that are held by a Loan Party as of such date, and, subject
to the terms of §5.4 hereof, until the earlier of (i) the “Closing” as defined
in the EIP Asset Purchase Agreement, and (ii) the termination of the EIP Asset
Purchase Agreement, the EIP Collateral; provided that Borrowing Base Assets as
of any date of determination shall include assets that will become Eligible
Assets or Eligible Mortgages substantially concurrently with the funding of any
Loan on such date.
 
(d)           The definition of “Security Documents” is amended by adding the
following sentence at the end thereof:
 
“Without limiting the generality of the foregoing, the Security Documents
include the Collateral Assignment of EIP Collateral.”
 
2.           Amendment to §2.5 of the Credit Agreement.  Section 2.5 of the
Credit Agreement, Requests for Loans, is amended by deleting the amount
“$100,000” each time it is found in the last sentence of such Section and
substituting in lieu thereof the amount “$50,000”.
 
3.           Amendments to §5 of the Credit Agreement.  Section 5 of the Credit
Agreement, Guarantors; Collateral Security, is amended as follows:
 

 
2

--------------------------------------------------------------------------------

 



(a)           Section 5.1(a) is amended by deleting the first sentence thereof
in its entirety and substituting in lieu thereof the following:
 
“The parties acknowledge that Borrower will form directly-owned special purpose
Subsidiaries to own the Eligible Investments.”
 
(b)           Section 5.1(b) is amended by inserting a new clause (vii) as set
forth below and renumbering the existing clause (vii) as clause (viii):
 
“(vii) a perfected security interest to be held by Agent for the benefit of
Lenders in the EIF Collateral pursuant to the Collateral Assignment of EIP
Collateral,”
 
(c)           A new §5.4 shall be added to §5 as follows:
 
§5.4 EIP Collateral.
 
Upon execution and delivery by Borrower of the Collateral Assignment of EIP
Collateral and Borrower obtaining all necessary consents with respect thereto,
the EIP Collateral shall be included in the Borrowing Base.  The valuation of
such Borrowing Base Asset and the percentage thereof for purposes of determining
the Borrowing Base shall be as set forth on Schedule 5.4 attached to the First
Amendment.  The parties acknowledge and agree that at any time an event of
default exists under the EIP Lease or if PSNM fails to make the prepayment of
rent as provided in Section 3.2(a)(ii) of the EIP Asset Purchase Agreement and
such failure continues for 10 days after January 2, 2014, the percentage advance
with respect to the EIP Collateral shall be zero until such event of default
under the EIP Lease is cured or such prepayment of rent is made, as applicable.
 
(d)           A new §5.5 shall be added to §5 as follows:
 
§5.5 Release of Collateral.
 
From time to time Borrower may request release of Collateral that constitutes a
Borrowing Base Asset, together with a release of the Guarantor that owns such
Borrowing Base Asset and the Equity Interests in such Guarantor, and Agent will
grant such releases and remove such Collateral from the Borrowing Base Assets so
long as (i) no Default or Event of Default is then in existence; and
(ii) removal of such Collateral from the Borrowing Base will not cause the
outstanding principal balance of the Loans to exceed the remaining Borrowing
Base.
 
4.           No other Amendments.  The execution, delivery and effectiveness of
this Amendment shall not, except as expressly provided or permitted herein,
operate as an amendment or waiver of any right, power or remedy of Agent or
Lenders under the Credit Agreement or any of the other Loan Documents, nor
constitute an amendment or waiver of any provision of the Credit Agreement or
any of the other Loan Documents.  Except for the amendments expressly set forth
above, the text of the Credit Agreement and all other Loan Documents shall
remain unchanged and in full force and effect, and Borrower and Guarantors
hereby ratify and confirm their respective obligations thereunder, as herein
modified and amended.  This Amendment shall not constitute a course of dealing
with Agent or Lenders at variance with the Credit Agreement or the other Loan
Documents
 

 
3

--------------------------------------------------------------------------------

 



such as to require further notice by Agent or Lenders to require strict
compliance with the terms of the Credit Agreement and the other Loan Documents
in the future.
 
5.           Conditions of Effectiveness.  This Amendment shall become effective
as of the date hereof when, and only when, Agent, on behalf of Lenders, shall
have received, in form and substance satisfactory to it, the following:
 
(a)           Counterparts of this Amendment duly executed by Borrower and the
Lenders;
 
(b)           True and correct copies of resolutions of the Borrower that
authorize the execution, delivery and performance of this Amendment and the
other documents executed in connection herewith;
 
(c)           The representations and warranties made pursuant to Section 6 of
this Amendment shall be true and correct; and
 
(d)           Payment of all reasonable and documented expenses incurred by
Agent and invoiced to Borrower in connection with the execution and delivery of
this Amendment, together with reasonable fees and actually incurred expenses of
Agent’s counsel with respect to this Amendment.
 
6.           Representations and Warranties.  Borrower represents and warrants
as follows:
 
(a)           The execution, delivery and performance by Borrower of this
Amendment are within its legal powers, have been duly authorized by all
necessary corporate action and do not contravene (i) Borrower’s Organizational
Documents, or (ii) any law or contractual restriction binding on or affecting
Borrower;
 
(b)           No authorization, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body, except for those
already obtained or made and the filing of Security Documents delivered in
connection herewith in the appropriate records office with respect thereto, is
required for the due execution, delivery and performance by Borrower of this
Amendment;
 
(c)           This Amendment constitutes the legal, valid and binding
obligations of Borrower, enforceable against Borrower in accordance with its
terms, provided that enforcement may be limited by bankruptcy, insolvency,
liquidation, reorganization, reconstruction and other similar laws affecting
enforcement of creditor’s rights generally and except to the extent that
availability of the remedy of specific performance or injunctive relief is
subject to the discretion of the court before which any proceeding therefore may
be brought;
 
(d)           All of the representations and warranties of Borrower in the Loan
Documents are true and comet in all material respects as of the date hereof (or
if such representations and warranties by their terms relate solely to an
earlier date, then as of such earlier date); and
 
(e)           No Default or Event of Default is existing and none would result,
in each case upon this Amendment becoming effective and after giving effect
hereto.
 

 
4

--------------------------------------------------------------------------------

 


7.           Reference to and Effect  on the  Loan Documents.  Upon the
effectiveness of this Amendment, on and after the date hereof: each reference in
the Credit Agreement to “this Agreement,” “hereunder,” “hereof’ or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement,” “thereunder,” “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended and modified hereby.
 
8.           Costs, Expenses and Taxes.  Borrower agrees to pay on demand all
reasonable out-of-pocket expenses of Agent actually incurred in connection with
the preparation, execution and delivery of this Amendment and the other
instruments and documents to be delivered hereunder, including, without
limitation, the reasonable fees and out-of-pocket expenses of Agent’s counsel
with respect thereto and with respect to advising Agent as to its rights and
responsibilities hereunder and thereunder.
 
9.           Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of New York, without regard to the
conflict of laws principles thereof.
 
10.           Loan Document.  This Amendment shall be deemed to be a Loan
Document for all purposes.
 
11.           Schedules.  Schedule 5.4 attached to this Amendment is hereby
incorporated herein and in the Credit Agreement by this reference.
 
12.           Counterparts.  This Amendment may be executed by one or more of
the parties hereto on any number of separate counterparts, each of which shall
be deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument.  Delivery of an executed counterpart of
this Amendment by facsimile or other electronic transmission shall be as
effective as delivery of a manually executed counterpart hereof.
 
[The remainder of this page is intentionally left blank]
 

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
date first set forth above.
 
 
 

    BORROWER:              
CORENERGY INFRASTRUCTURE TRUST, INC., a
Maryland corporation
                 

 

  By:  /s/ David J. Schulte       Name:   David J. Schulte      
Its:        Chief Executive Officer  

 
 
 
[SIGNATURES CONTINUED ON FOLLOWING PAGE]
 

 
 

--------------------------------------------------------------------------------

 



[Execution of First Amendment to Revolving Credit Agreement Continued]
 


 
 

    BORROWER:              
KEYBANK NATIONAL ASSOCIATION, as a
Lender, and as Agent
                 

 

  By:         Name:         Its:          

 
 


 
KeyBank National Association
1200 Abernathy Road, NE
Suite 1550
Atlanta, Georgia  30328
Attn: Daniel Silbert
Facsimile: (770) 510-2195

 
 

--------------------------------------------------------------------------------

 



SCHEDULE 5.4
 
Borrowing Base Percentage and Value of EIP Collateral
 
Initial Borrowing Base:
 
Net Present Value (NPV) of $4,267,371 rent prepayment due January 2, 2014 plus
$7,678,246 payment due April 1, 2015, using discount rate of 2.0%
 
NPV — $11,658,716
Borrowing Base Advance Rate Percentage = 65%
Borrowing Base — $7,578,165


 
Borrowing Base After Payment of $4,267,371 due January 2, 2014:
 
NPV of $7,678,246 payment due April 1, 2015 using discount rate of 2.0%
 
NPV = $7,488,825
Borrowing Base Advance Rate Percentage — 65%
Borrowing Base = $4,867,736
 